Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis in the claims for “the device transceiver” and “the flood detection device”.  It is believed that claim 9 should instead depend from claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bourgeois (US 2013/0291974).

Bourgeois discloses:
1. A multi range flowmeter, connected inline a fluid supply line for flow measurement, the multi range flowmeter comprising:
at least one low range flow sensor (17) for measuring a branch-flow of fluid passing in a branch (18) that branches off a trunk (9);
a flow driven valve (19) configured to pass fluid from the trunk when a trunk-flow in the trunk exceeds a preset flow level (i.e., valve 19 opens); and
a high range flow sensor (27) for measuring the branch-flow and the trunk-flow, wherein the flow measurement is the measurement of the branch-flow when the trunk-flow is below said preset flow level (when 19 is closed), and wherein the flow measurement is the measurement of the branch-flow and the trunk-flow when the trunk-flow is above said preset flow level (when 19 is open) (e.g., para. 0045).
2. The multi range flowmeter of claim 1, further comprising an actuated main valve (15) configured to open and close the fluid supply line.
3. The multi range flowmeter of claim 1, further comprising front-end electronics (FEE) (21) configured acquire and process signals from the at least one low range flow sensor and the high range flow sensor (e.g., para. 0049).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-9 (9 as understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois as applied to claim 3 above, and further in view of Brooks (US 9,858,829).
Regarding claims 4-6, Bourgeois discloses the invention as claimed with exception to a flowmeter transceiver configured to transmit signals and receive instructions (claim 4), wherein the FEE is instructed via the flowmeter transceiver to open or close the fluid supply line with the actuated main valve (claim 5), a monitoring transceiver configured to communicate with the flowmeter transceiver of the at least one multi range flowmeter, a communication unit configured to provide indications and measurements information to at least one user’s interface, and a controller configured to process signals obtained by the monitoring transceiver for determining the indications and measurements information of the at least one flowmeter, wherein the controller also communicates instructions to the at least one flowmeter via the monitoring transceiver (claim 6).
Brooks teaches that it was known in the art at the time of filing to use, in a similar monitoring system, a transceiver (12, 18) configured to transmit signals and receive instructions, wherein a similar FEE (16) is instructed via the transceiver to open or close the fluid supply line with a similar actuated main valve (e.g., para. 0048, and FIG 16, which shows a consumer control from the smart phone to the transceiver 1 / controller), a monitoring transceiver (inherent to 2, 4, 8, via which signals are sent and received over 6 to/from transceiver 12, 18) configured to communicate with the flowmeter transceiver of the at least one multi range flowmeter, a communication unit (e.g., of 2, 4 which send signals to the displays of 2, 4) configured to provide indications and measurements information to at least one user’s interface (e.g., para. 0046), and a controller (data center 8, alternatively of the processor of 2, 4) configured to process signals obtained by the monitoring transceiver for determining the indications and measurements information of the at least one flowmeter (e.g., see FIG 16: “current usage” sent to data center from the transceiver / controller), wherein the controller also communicates instructions to the at least one flowmeter via the monitoring transceiver (e.g., see FIG 16: “control based on current usage” sent from data center to transceiver / controller).
To similarly allow remote and centralized control of Bourgeois’ system (and/or to ration water using Bourgeois system), it would have been obvious to use a flowmeter transceiver configured to transmit signals and receive instructions (claim 4), wherein the FEE is instructed via the flowmeter transceiver to open or close the fluid supply line with the actuated main valve (claim 5), a monitoring transceiver configured to communicate with the flowmeter transceiver of the at least one multi range flowmeter, a communication unit configured to provide indications and measurements information to at least one user’s interface, and a controller configured to process signals obtained by the monitoring transceiver for determining the indications and measurements information of the at least one flowmeter, wherein the controller also communicates instructions to the at least one flowmeter via the monitoring transceiver (claim 6), as claimed and as similarly taught by Brooks.
Regarding claim 7, Brooks teaches wherein the controller is configured to obtain predetermined time values and predetermined quantity values (e.g., “maximum daily water allowed”) from the at least one user’s interface via the communication unit (see para. 0050 and FIG 18), and wherein the controller communicates instructions to the at least one multi range flowmeter via the monitoring transceiver to close the actuated main valve upon exceeding either the predetermined time values or the predetermined quantity values (e.g., para. 0048), and it would have been obvious to incorporate these features with Bourgeois system to similarly ration water therewith.
Regarding claims 8-9 (9 as understood), Bourgeois does not disclose a flood detection device as claimed.  However flood detection devices as claimed (i.e., with a sensor, power supply and transceiver, communicatively coupled to a monitoring transceiver for controlling shut down of a valve) were well-known in the art at the time of invention for identifying flooded locations and it would have been obvious to use a flood detection device with Bourgeois’ system as claimed to identify and control flooding in the vicinity of Bourgeois’ flow meter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0274595 to Ohmi discloses a variable flow rate range sensor and flow controller which uses parallel branches that are opened to allow predefined quantities of larger flow while a small flow rate sensor which is in the main trunk remains active.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
7/25/22